Citation Nr: 0416293	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
bilaterally.

2.  Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the amount of $1,464.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1972 to November 
1975.  He was also a member of the Army National Guard of 
Virginia (VaANG) from August 1977 to August 1987.  It is not 
verified that there were any duty periods during that time 
and it is not alleged that any occurrence or event during 
that time had any effect on the varicose veins.  As such, 
further verification of this service is not indicated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO), and a decision by a Committee 
on Waivers and Compromises (Committee) at the Roanoke RO, of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has a diagnosed disability of recurrent 
varicose veins of the right leg, with stasis dermatitis and 
some edema of the right ankle, and minimal recurrent varicose 
veins of the left leg.

2.  The Report of Medical Examination for Enlistment in 
November 1972, does not note any pre-existing defect as to 
the veteran's vascular system or lower extremities.  They are 
rated as normal.  He did complain of cramps in the legs at 
that time.

3.  There is one entry in the service medical records (SMRs) 
which reflects a report of history of varicose veins of a 
length which extends prior to the veteran's enlistment and 
non-invasive treatment for varicose veins.

4.  There is no record of post-service complaints, findings, 
or treatment for, varicose veins, until several years after 
the veteran's release from active duty.

5.  The veteran reports he first experienced varicose veins 
at 13 years of age.

6.  The medical evidence of record shows the veteran's 
varicose veins to have unequivocally existed prior to his 
entry into active service, and that the veteran's varicose 
veins were not permanently made worse by his active service.

7.  The veteran's action in continuing to receive and use 
pension payments of an incorrect amount, which created the 
overpayment in question, after RO notice that his pension 
would be adjusted does not rise to the level of fraud, 
misrepresentation, bad faith, or a lack of good faith in his 
dealings with the government.

8.  The actions of the veteran solely contributed to the 
creation of the overpayment indebtedness.  A portion of the 
overpayment that was created was waived.  The remaining 
overpayment was for checks cashed after he was informed that 
there was a likely overpayment and that he would be charged 
with the overpayment if he cashed the checks.

9.  The collection of any portion of the debt at issue would 
not deprive the veteran of basic necessities.

10.  Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the veteran continues to 
receive a pension in the applicable amount.

11.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

12.  The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.


CONCLUSIONS OF LAW

1.  The veteran's varicose veins in both legs clearly and 
unmistakably existed prior to his active military service, 
and they were not aggravated by his active service.  The 
presumption of soundness is rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2003); VAOPGCPREC 3-2003 (June 25, 2003).

2.  Recovery of the overpayment of VA pension benefits in the 
calculated amount of $1,464.00 would not be contrary to the 
standard of equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection.

Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective well after the veteran filed his claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VAOPGCPREC 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming arguendo the 
applicability of Pelegrini to this case, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

Shortly after the effective date of the VCAA, the RO, in a 
letter dated in January 2001 (letter), informed the veteran 
of the provisions of the VCAA, that VA has a duty to assist 
him with the development of his claim, how VA would comply 
with that duty, and that evidence which shows his varicose 
veins either happened in or were aggravated by his military 
service was required to support his claim.  The letter listed 
the evidence already received by the RO and associated with 
the claim file.  As to who would obtain what evidence, the 
letter specifically referenced a copy of an entry in the SMRs 
provided by the veteran and asked the veteran to provide any 
other treatment records for varicose veins he might have in 
his possession, as well as the source of the SMRs entry.  The 
letter also reminded the veteran of a private medical nexus 
opinion which the veteran stated was forthcoming and asked 
the veteran to provide it.  The letter further informed the 
veteran that, for evidence or records not in his personal 
possession, the RO would endeavor to obtain them on his 
behalf, provided he completed, signed, and returned, the 
provide VA Forms 21-4138 and 21-4142 to authorize the RO to 
obtain them.

Notwithstanding the pre-VCAA adverse adjudication of the 
veteran's claim, the RO continued to assist the veteran 
develop his claim and reconsidered it under the VCAA.  Thus, 
the veteran has had continuous opportunity to develop his 
claim throughout the appeal period.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, in light of the issuance of the VCAA and 
continuous development of the veteran's claim, the Board 
finds any defect as to the timing of the notice following a 
pre-VCAA adjudication harmless.

As concerns the duty to assist, the RO continued to develop 
the veteran's claim after the initial adjudication.  The RO 
obtained the records identified by the veteran, arranged for 
appropriate medical examinations, to include an expert 
medical opinion.  Neither the veteran nor his representative 
has requested the development of additional evidence.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c) (2003).

Factual background.

In his current claim, the veteran states he was treated for 
his varicose veins at Fort Dix, New Jersey, in 1973, and at 
Fort Bragg, North Carolina, in 1974.

The veteran's November 1972 Report of Medical History, as 
concerns his lower extremities, lists only cramps in his legs 
and foot trouble.  He reported a muscle tumor of his left 
foot one-year prior and right hernia "long time ago."

The November 1972 Report of Medical Examination for 
enlistment rated the veteran's vascular system and legs as 
normal.  The SMRs obtained by the RO contain no entries for 
complaints, findings, or treatment for, varicose veins.  The 
only condition noted concerns the veteran's genitourinary 
system.  The SMRs do not contain a Report of Medical 
Examination for release from active duty.

The veteran enlisted in the VaANG after his release from 
active service.  The July 1977 Report of Medical Examination 
for enlistment in the VaANG notes no pre-entry disorders 
except a scar on his left forearm and left ankle.  He denied 
cramps in his legs.  The veteran's vascular system and lower 
extremities was evaluated as normal.

The veteran received a periodic examination in 1981 as part 
of his VaANG membership.  The June 1981 Report of Medical 
Examination notes "varicose veins legs."  The examiner did 
not enter any other comment.  He was noted qualified for 
membership.  

On a Report of Medical History in May 1985, it was noted that 
he had undergone left ankle surgery in 1972.  The May 1985 
Report of Medical Examination, Periodic, VaANG, reflects the 
veteran's vascular system rating as abnormal, with an entry 
of varicose veins both thighs and lower legs, since age 13.  
Block 74 contains the examiner's notation of varicose veins 
bilaterally.

A January 1993 private examination report submitted by 
S.H.H., MD, reflects a diagnosis of the veteran as bilateral 
varicose veins of the greater saphenous tributaries involving 
the lesser saphenous of the right ankle.  Dr. H performed a 
ligation and stripping of the greater saphenous vein and 
tributaries later in January 1993.  An October 1999 report 
reflects that Dr. H repeated the procedure on the veteran's 
right leg due to recurrent varicose veins of his right leg.  
Neither of Dr. H's reports reflects an opinion as to the 
etiology of the veteran's varicose veins.

An October 1998 private report by H.C.C., MD, reflects that 
Dr. C examined the veteran for the SSA.  Dr. C notes that the 
veteran had at least a 10-year history of varicose veins and 
mentioned Dr. Harris' 1993 surgery.  The veteran did not 
report any pre-active service or in active service varicose 
veins symptomatology.  The veteran reported that he wore 
support stockings for a while but discontinued them because 
he disliked their feel.  Dr. C diagnoses varicose veins in 
the veteran's right thigh.  He rendered no opinion as to 
etiology.

After perfecting his appeal, the veteran submitted a 
statement to the RO in May 2000, which related that he 
desired consideration for a pre-existing condition which was 
aggravated by his active service.  The veteran asserted that 
his active service led to the necessity for his post-active 
service varicose vein surgery, and he identified the private 
provider who performed it.

In October 2000, the veteran submitted a copy of an apparent 
entry in his SMRs dated two weeks prior to his release from 
active service in November 1975.  The November 1975 SMRs 
entry reflects that the veteran reported an eight-year 
history of varicose veins, bilaterally, with pain and 
heaviness, especially at the end of the day.  The veteran 
reported his symptoms increase with physical training.  He 
denied any history phlebitis or that he had ever worn support 
hose.  The entry does not reflect a finding, diagnosis, or 
assessment by the examiner, but a plan of support hose in the 
short term, then special stockings.

The veteran also submitted an October 2000 statement prepared 
by his wife.  The statement reflects the veteran's thoughts 
or position on his claim and available SMRs and his wife's 
opinions on his claim.  The veteran, through his wife, 
relates that he was supposed to have varicose vein surgery 
prior to his leaving the Army, but his records supposedly 
were lost.

The December 2000 VA examination report reflects the veteran 
reported a long-standing history of varicose veins and the 
examiner's description of the veteran's varicose veins.  The 
examiner did not render an opinion as to any relationship 
between the veteran's varicose veins and his active military 
service.

In an August 2001 statement, the veteran related that the 
original 1975 SMRs entry was prepared by the Surgery Clinic 
at the Army Medical Center, Fort Bragg, North Carolina, and 
that he retains the original.  The veteran explained that he 
was given the entry because his SMRs had been lost.

In June 2002, the RO requested a VA medical review of the 
veteran's claim file and an opinion as to whether the 
veteran's active military service aggravated his varicose 
veins, as defined by applicable regulations.  The August 2002 
VA medical review report reflects that the reviewer reviewed 
the veteran's claim file, including his medical records, on 
several occasions.  The reviewer noted the veteran's 1975 
SMRs entry two weeks prior to his release from active service 
and the recorded 8-year history of varicose veins reported 
therein.  The reviewer also observed the treatment plan of a 
first-time trial of support stockings.  The reviewer also 
referenced the 1981 and 1985 VaANG medical officials' 
notations of varicose veins and the 1985 VaANG recording of a 
reported history of varicose veins since age 13, and that the 
records did support the history of varicose veins since age 
13.  The VA reviewer opined that, in light of this evidence, 
it is more likely than not that the veteran's varicose veins 
did, indeed, exist prior to active service, with no 
aggravation of the disease process during active service.  In 
response to the question whether the veteran's active service 
permanently aggravated his varicose veins, as defined by the 
RO, the VA reviewer opined that the veteran's active service 
from 1972 to 1975 did not permanently aggravate the veteran's 
varicose veins of the bilateral lower extremities beyond 
their normal progression.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection. Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  When making a determination of service connection, 
VA must administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2003).

Veterans who served during a period of war or after January 
1, 1947 will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(a), (b) 
(2003).

Concerninig conditions pre-existing service:

(1)  History of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent 
to the basic character, origin and development of such 
injury or disease. They should be based on thorough analysis 
of the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof. 

(2)  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken 
into full account. 

(3)  Signed statements of veterans relating to the origin, 
or incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304 (b) (2003).

In this case, the veteran is not contesting or denying SMRs 
entries or other evidence to the effect that he has a medical 
condition which existed prior to service.  Instead, he has 
requested consideration on the basis of aggravation of a pre-
existing condition.  Although that it is the posture of the 
case, the Board first emphasizes that the Board resolves this 
determinative issue on the basis of the medical evidence of 
record, rather than on his statements.  See Paulson v. Brown, 
7 Vet. App. 466, 470-71 (1995).

The Board notes that, although the November 1975 SMRs entry 
was not included in the SMRs developed by the RO, the Board 
discerns no indication in the record that the RO or any VA 
medical reviewer doubted its authenticity.  Further, the 
Board finds no basis on which to doubt its authenticity.

The Board finds that, the evidence of record, by a clear and 
unmistakable standard, shows the veteran to have had varicose 
veins prior to entering active service and that they did not 
increase in severity during his active military service.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

As set forth above, varicose veins are not noted on the 
veteran's 1972 Report of Examination for Enlistment as 
existing at the time of examination.  Thus, the evidence of 
record must establish this fact by clear and mistakable 
evidence.  Id.  A VA medical examiner, at the request of the 
RO, conducted a review of the veteran's claim file to assess 
the matter.  The examiner opined that the veteran's varicose 
veins did exist prior to his active service.  Significantly, 
this is consistent with all the other evidence and history 
provided.

The Board notes that the active service and VaANG SMRs 
contained in the file include history reported by the 
veteran.  Further, restating a patient's oral history is not 
a valid medical opinion of etiology, Swann v. Brown, 5 Vet. 
App. 229, 233 (1993), and evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  Dolan v. Brown, 9 
Vet. App. 358 (1996).  The Board notes, however, that the VA 
reviewer's opinion reflects that he tested the validity to 
accord the veteran's reported history, as indicated by his 
comment on the examiner's prescribed treatment in 1975 to the 
veteran's report and his reference to the later observations 
and notations by VaANG medical officials.  Thus, the Board 
finds that the VA reviewer considered the totality of the 
evidence, including the veteran's recorded history, in 
opining that the veteran's varicose veins existed prior to 
his active service.  There is no medical evidence in the 
claim file to the contrary.

As concerns the VA reviewer's opinion that the veteran's 
active service did not aggravate his disease process during 
service, the Board reaches a similar conclusion.  The VA 
reviewer referenced the 1975 examiner's option for non-
invasive treatment in the form of support stockings and the 
absence of record of any complaint by the veteran during the 
length of his active service regarding his varicose veins.  
In testing the weight to accord this determinative opinion, 
the Board notes the veteran's assertion that he was treated 
for varicose veins episodes in 1973 and 1974, but the SMRs of 
those instances were lost, and that he was supposed to have 
surgery prior to his release from the Army.  The Board also 
notes the 1975 entry to the effect that physical training 
increased the veteran's symptoms.  The Board finds that, even 
accepting as fact that the veteran was treated on at least 
two instances for varicose veins episodes, such treatment 
would be evidence of continuing symptomatology in service but 
not evidence of increased severity of the condition.  Thus, 
it does not materially contradict the VA reviewer's 
assessment, especially in light of the reviewer's focus on 
the 1975 treatment.  The VA reviewer specifically referenced 
the first-time treatment of support stockings.  The 1975 SMRs 
entry makes no reference to surgery as a potential option.

Furthermore, the next records concerning his member ship in 
the state National Guard do not show examination findings of 
varicose veins.  He is evaluated as normal in 1977.  This 
further leads to the conclusion that there was no aggravation 
during the period of active duty, as there are no pertinent 
complaints or findings at the time of that clinical 
evaluation.  Only on later examinations are varicose veins 
shown, with the first mention of leg and thigh involvement, 
by history in 1985.  There is, thereafter, no treatment 
established until 1993.

Therefore, the Board discerns no reason to reject the VA 
medical reviewer's opinion that the veteran's active military 
service did not aggravate his pre-existing varicose veins.  
The reviewer was provided the legal standard of what 
constitutes aggravation for VA purposes, and his review of 
the claim file led him to conclude that there was no 
aggravation.  The Board finds that clear and unmistakable 
medical evidence shows the veteran's varicose veins to have 
existed prior to his entering active service and that his 
active service did not aggravate or make worse his varicose 
veins beyond their natural progression.  Thus, the 
presumption of soundness is rebutted.  38 C.F.R. § 3.304 
(2003); VAOPGCPREC 3-2003.

The Board further notes that, even aside from the issue of 
the pre-existence of the veteran's varicose veins, is the 
issue of the continuity of his symptomatology.  The Board 
notes that, after the November 1975 entry in the SMRs, there 
is no record of complaint or treatment until several years 
after the veteran's release from active service.  No varicose 
veins were noted by VaANG medical officials at the veteran's 
entry physical examination two years after his release from 
active service.  It was not until four years later, in 1981, 
that VaANG medical officials noted varicose veins.  After his 
release from active service, the veteran's employment 
primarily involved manual labor.  The Board notes the 
veteran's statements that his varicose veins bothered him all 
along, but he could not seek treatment due to the lack of 
health insurance.  Nonetheless, the evidence via the November 
1975 SMRs entry does not show that to be more than an acute 
episode of varicose veins, as reflected by the treatment 
option of support stockings.  38 C.F.R. § 3.303 (2003).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

II.  Waiver of indebtedness.

VCAA.

In the Court of Appeals For Veterans Claims decision of 
Barger v. Principi, 16 Vet. App. 132 (2002), the majority 
concluded the VCAA notice and assistance requirements are not 
applicable to waiver of recovery of claims against the United 
States under 38 U.S.C.A. § 5302(a), as the statute contains 
its own notice provisions, and the VCAA addresses matters 
relevant to a different chapter of Title 38.  Barger v. 
Principi, 16 Vet. App. at 138; but see Barger v. Principi, 16 
Vet. App. 132, 138-139 (Kramer, C.J., dissenting).

The Board notes that VA's obligations under the VCAA are 
keyed by a claimant's application for a benefit administered 
and paid by VA.  See 38 C.F.R. §§ 5100, 5103(a) (West 2002).  
The procedure in the instant case had its inception via a 
demand by VA on the veteran, as opposed to the veteran filing 
for a benefit.  While one may argue that a waiver of an 
indebtedness is a benefit to a debtor, the request, or 
application, for a waiver flows from the initial demand by VA 
under established procedures for collecting an indebtedness.

Factual background.

In June 2000, the veteran applied for non-service-connection 
pension benefits.  In a letter dated in August 2000, the RO 
informed the veteran his claim was denied due to his failure 
to submit medical evidence that he was disabled.  In 
September 2000, the veteran applied to reopen his claim and, 
in support of the claim, submitted a letter from the SSA that 
he has chronic venous insufficiency.  In a letter dated in 
April 2002, the RO granted the veteran a non-service-
connected pension, effective July 2000.  The letter informed 
the veteran that his benefits were based on the veteran's 
marital status of he and his wife and their reported income, 
and that benefits for his son could be added if he provided 
the necessary information as concerns his son.

An April 2002 VA Form 119, Report of Contact, reflects that 
the veteran telephoned the RO and provided information as 
concerns his son, W.P.M., which resulted in an increase in 
the veteran's benefits.

In a letter dated in June 2002, the RO notified the veteran 
that VA had received information that the veteran received 
social security income for W.P.M., which put him above the 
income limit for VA pension eligibility, and that it proposed 
to terminate payment of his non-service-connected pension.  
The letter also informed the veteran that the RO would take 
no action for 60 days in order to provide him an opportunity 
to respond.  Further, the letter also informed the veteran 
that, if he continued to accept pension payments, and the RO 
determined that termination was appropriate, the veteran 
would be required to repay all benefits received.  To avoid 
that, the letter advised, the veteran could request an 
immediate adjustment, with agreement or disagreement with the 
proposed action.  If the latter, the veteran would receive 
reinstatement from the date of the adjustment.  There is no 
evidence in the claim file that this letter was returned as 
undelivered.

In a letter dated in November 2002, the RO informed the 
veteran that his pension benefits had been adjusted to $168 
per month, effective July 1, 2000, $175 per month, effective 
December 1, 2000, and terminated, effective February 1, 2001.

In a letter dated in December 2002, the VA Debt Management 
Center, St. Paul, Minnesota, informed the veteran that he had 
received overpayments in the amount of $5,727.00 and that he 
was obliged to repay the overage.  The letter also informed 
the veteran of his procedural rights in the VA collection 
process.  The veteran responded in December 2002 with an 
application for waiver of the indebtedness, claiming he is 
unable to repay the excess benefits he received.  The 
veteran's waiver application was referred to a Committee at 
the RO.

In a January 2003 decision, the Committee granted a partial 
waiver of the indebtedness in the amount of $4,263, which 
leaves the veteran's indebtedness at $1,464.  The veteran has 
appealed that decision and requested a waiver of the 
remaining amount of $1,464.  This was said to constitute the 
amount he had been paid after notice that it was likely an 
overpayment had been developed, and that he would be 
responsible for this debt if the overpayment was confirmed.

In the veteran's December 2002 application for a waiver of 
the indebtedness, he relates that a repayment of the debt 
would impose a severe financial hardship, as he is unable to 
repay the debt.  In his VA Form 5655, Financial Status 
Report, he lists his sole income as social security benefits 
of $754.00 per month for himself, and $399.00 per month for 
his son.  He lists expenses of $1,129.31 per month, for a net 
monthly income of $23.69 per month.  The only assets he lists 
are two aged automobiles, which he values at $200.00.  He 
lists no creditors, and the form reflects that he received a 
discharge in bankruptcy in 1989.

In his March 2003 notice of disagreement, the veteran asserts 
that W.D.M.'s income is monitored by social security, as it 
must be used for his support and necessities.  Thus, it is 
unavailable to him, which means that his only income is his 
own social security stipend of $752.00 per month, and that 
the debt is erroneous, as explained in his wife's statement.
In a statement dated in March 2003, the veteran, through his 
wife, asserts that they informed an employee of the RO of 
W.D.M.'s social security benefits each time they spoke with 
him.  In further support of their assertion that the veteran 
is not at fault, the veteran's wife relates that a female 
employee of the RO telephoned the veteran but he told he to 
speak with his wife.  The veteran's wife relates that the RO 
employee asked several questions concerning W.D.M., to 
include if he received social security benefits and the 
amount.  The veteran's wife states that she provided correct 
answers to all her questions.  The veteran's wife relates 
that this telephone conversation occurred shortly prior to 
their receiving the RO letter of April 2002, which informed 
them of the amount of their benefits and the basis for them.  
Thus, the veteran's wife insists that VA had to have known 
about their son's social security benefits.

As concerns the notifications provided, the veteran's wife 
agrees that they received the letter notifying them of the 
proposed reduction in benefits.  In response, she states they 
called the RO as soon as they received it.  She asserts that 
the same male RO employee with whom they normally dealt, told 
her they would receive another letter if it "was decided 
upon."  She then states that the RO employee her that "he'd 
make a waiver as soon as we received the letter of decision 
on amount owed."  She continues that the veteran did not 
receive a letter until some days before Thanksgiving, and 
that "it was waivered by [RO employee], the first of week of 
December 2002."  The veteran's wife denies they were told to 
return any checks received, and that the RO employee 
expressed surprise that the veteran continued to receive 
pension checks.  The veteran's wife asserts that, since they 
trusted the RO employee to send another letter, they're not 
guilty of having any knowledge about an overpayment or 
returning checks as they were received.  Further, since she 
provided complete information to the female RO employee 
concerning W.D.M., she fees the fair and equitable solution 
is that they owe nothing.

The Committee determined that, while there was no evidence of 
fraud, misrepresentation, or bad faith, on the veteran's 
part, he nonetheless was at fault of the overage via his 
failure to report his son's benefits.  Further, the veteran 
continued to cash checks after he received notice of the 
overage.  As a result, the Committee determined that equity 
and good conscience did not preclude imposing responsibility 
on the veteran to repay the amount of benefits paid to him 
after his receipt of notice of the overpayment and warning 
that he would have to repay and excess if he continued to 
receive the benefits.  The committee also determined that it 
would not impose a severe hardship to require the veteran to 
pay the $1,464.00.

Analysis.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2003), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2002).

As noted above, the Committee found the veteran to be free 
from fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994). The Board 
discerns no evidence in the claim file of any intent to 
deceive or to seek unfair advantage by the veteran in the 
creation of the indebtedness.  Thus, the Board, as did the 
Committee, finds a waiver is not precluded by operation of 
law or regulation.  See 38 C.F.R. § 1.965b) (2003).  The 
Board now will test the evidence of record to determine if a 
waiver is appropriate.

The applicable standard for the Board to apply is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience. 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  In the 
evaluation of whether equity and good conscience necessitate 
a favorable waiver decision, the Board must consider all of 
the specifically enumerated elements applicable to a 
particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

They are: (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.  38 C.F.R. § 1.965(a) 
(2003).

The veteran-debtor's actions.  The Board finds no evidence in 
the claim file that a female RO employee called the veteran 
as concerns his son.  The April 2002 Report of Contact does 
reflect that the veteran called the RO and that a female 
employee took the veteran's call and information.  Further, 
the document reflects that the veteran provided the 
information on his son as requested.  The only information 
recorded on the form is W.D.M.'s name, date of birth, and 
social security account number.  The form does not reflect 
any income for W.D.M., or that it was discussed.  The Board 
notes that to be the only information as concerns him that 
the April 2002 RO letter, which informed the veteran of the 
allowance of his pension, requested.  Therefore, the Board 
finds that the RO was not put on notice that W.D.M. received 
social security benefits prior to receiving SSA's response to 
the RO's inquiry.

Further, as concerns the veteran's fault, while it appears 
that he provided precisely what was identified in the April 
2002 letter, that letter also informed the veteran that he 
had the responsibility to immediately report any changes in 
the income of his dependents, to include social security 
benefits, or increase in his net worth.  The most favorable 
light in which the Board can view this aspect of the case is 
that, perhaps, W.D.M.'s social security benefits were stable 
at the time, and the veteran didn't think there was any 
change to report.  This, however, appears overly generous, as 
it is obvious from the April 2002 letter that the amount of 
social security benefits received was a critical part of the 
RO's decision, in that the letter lists the veteran's social 
security benefits and the fact that his wife is reflected as 
receiving none.

Balancing of fault.  The final critical factor in assessing 
fault is that, when W.D.M.'s benefits were discovered, the 
June 2002 letter clearly informed the veteran that he had the 
option to request an immediate adjustment, which would have 
preclude the overage from increasing.  Instead, the veteran 
opted to reject that option, as indicated by his not telling 
the RO to make the readjustment, and the fact that he 
continued to cash the pension checks, which included the 
excess amount attributable to his son.  The veteran's wife is 
correct that none of the correspondence informed the veteran 
to return or not cash his pension checks.  That, however, 
does not eliminate the fact that the veteran was given 
sufficient information to make a decision which would have 
prevented the creation of the debt.  The Board finds no 
evidence of any VA employee having provided the veteran any 
misleading information.  The Board interprets the veteran's 
wife's statement about the RO employee "making a waiver" to 
mean that, if this conversation occurred, the RO employee in 
all probability advised the veteran to apply for a waiver 
when he received the demand for payment, which would be the 
"other letter" the veteran's wife states the employee told 
her was coming.  However, the Board finds no evidence in the 
claim file that this conversation occurred.

The bottom line is that official VA correspondence told the 
veteran that, if he did not request an immediate 
readjustment, he would have to repay any overage.  Therefore, 
the Board finds that the veteran's actions and inactions are 
the sole factors in the creation of this debt and that VA 
bears no fault.  The Board finds no fault on the part of VA 
as concerns the unwaived amount of the doubt.  The Board 
finds that the veteran is solely at fault in the creation of 
this debt.

Undue hardship.  The Board finds no evidence that collection 
of the debt will deprive the veteran of basic necessities.  
The Board will not question any of the veteran's listed 
expenses, but notes that the veteran's Financial Status 
Report reflects he has a positive net monthly income, albeit 
a small one.

Defeat the purposes of benefits.  The Board finds that a 
denial of the requested waiver will not nullify the objective 
for which benefits were intended.  Pension benefits are 
intended to provide supplemental income should a veteran's 
income fall below a set level, and the veteran's income was 
in excess of the set level.  The Board finds that failure to 
make restitution to the government would result in an unfair 
gain to the veteran-debtor of $1,464.00.

Unjust enrichment.  The Board finds that a failure to make 
restitution would result in unjust enrichment to the veteran-
debtor.  The Committee waived over $4,000.00 of benefits 
improperly received by the veteran.  Consequently, the 
veteran has received the full and free use and benefit of 
these undeserved cash benefits, as they duplicated benefits 
awarded by the SSA.  To extinguish the responsibility to 
repay the excess benefits which the veteran knowingly opted 
to receive after being told the potential consequences would 
be to reward his actions and increase the amount of his 
unjust enrichment.

Changing position to one's detriment.  The evidence does not 
show that the veteran-debtor has changed position to his 
detriment in any respect due to his reliance upon the receipt 
of VA benefits.

The Board has balanced all of the applicable factors, and has 
specifically considered the veteran's fault in the creation 
of the overpayment, in that, he did not inform the RO that 
his son received social security benefits; after being 
informed of excess payments, he chose not to request an 
immediate adjustment to stop the excess payment; and he 
continued to use the entire amount for his personal use and 
benefit.  Therefore, after assessing the veteran's financial 
situation, the Board finds that recovery would not be 
contrary to equity and good conscience.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for varicose veins of the 
legs, bilaterally, is denied.

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $1,464 is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



